DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 December 2021 has been entered.

Response to Amendment
This communication is in response to the amendment filed on 27 December 2021.
Claims 3-4, 11-12, and 19-20 are canceled.
Claims 1-2, 5-9, and 16-17 are amended.
Claims 1-2, 5-10, and 13-18 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 27 December 2021:
a.	Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the pending claims have been fully considered but are moot in view of new ground(s) of rejection presented hereon, as detailed below.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (U.S. Patent Application Publication No. 20190327180 A1, hereinafter referred to as Todd) in view of Anno, Brett (U.S. Patent Application Publication No. 20070013941 A1, hereinafter referred to as Anno).
As to claim 1, Todd teaches a client computing device comprising:
at least one processor (see Todd para. 0080 and Fig. 10: processing devices 1002 each comprise a processor 1010);
at least one memory communicatively coupled to the at least one processor (see Todd para. 0080 and Fig. 10: processing devices 1002 each comprise a memory 1012 coupled to the processor 1010);
at least one network interface communicatively coupled to the at least one processor (see Todd para. 0077 and Fig. 10: processing devices 1002 communicate with one another over network 1004); and
wherein the at least one processor is configured to:
cause the client computing device to request mapping data for a particular physical location (see Todd para. 0073: the system enables computing resources/platforms, e.g. connected cars, to download  map data) using the at least one network interface (see Todd para. 0023 and Fig. 1: computing resources/platforms 120 request large dataset 104);
receive a unique identifier (see Todd para. 0050: a key in the form of a hash value) for the mapping data for the particular physical location (see Todd para. 0073: map data) using the at least one network interface (see Todd para. 0050 and Fig. 1: the key in the form of a hash value is used to retrieve content);
cause the client computing device to query a plurality of decentralized network nodes using the unique identifier to identify at least two decentralized network nodes of the plurality of decentralized network nodes that can provide the mapping data associated with the unique identifier (see Todd para. 0065-0066 and Fig. 7: using the hash value, a node identifies which other nodes have wanted content chunks, and the node downloads those chunks from its neighbors), wherein the plurality of decentralized network nodes includes at least one remote mobile client computing device and at least one remote non-mobile decentralized storage node (see Todd para. 0022: a portion of the computing resources are mobile; and see Todd para. 0069: both stationary and transitory devices provide the requested data), wherein the at least one remote non-mobile decentralized storage node does not request any mapping data from any remote map servers (see Todd para. 0068 and Fig. 7: the system enables computing resources/platforms to download content chunks from each other),
 wherein the plurality of decentralized network nodes does not include a remote map server (see Todd para. 0068 and Fig. 7: the system enables computing resources/platforms to download content chunks from each other); and
receive the mapping data from at least one decentralized network node of the at least two decentralized network nodes identified as being able to provide the mapping data associated with the unique identifier (see Todd para. 0065-0066 and Fig. 7: using the hash value, a node identifies which other nodes have wanted content chunks, and the node downloads those chunks from its neighbors).
Todd does not appear to explicitly disclose request mapping data from a remote server; and receive a unique identifier for the mapping data from the remote server.
However, Anno teaches:
cause a client computing device to request data from a remote server using the at least one network interface (see Anno para. 0026 and Fig. 2: a computing device, such as printer 12, requests data from central computer 10; and see Anno para. 0002: the central computer is remotely located);
receive a unique identifier for the data from the remote server using the at least one network interface (see Anno para. 0026 and Fig. 2: central computer 10 acts as a “tracker”, providing metadata that tracks which data packets are located on which peers in the peer-to-peer (P2P) network);
cause the client computing device to query a plurality of decentralized network nodes using the unique identifier to identify at least two decentralized network nodes of the plurality of decentralized network nodes that can provide the data associated with the unique identifier, wherein the plurality of decentralized network nodes does not include the remote server (see Anno para. 0026-0027 and Fig. 2: after receiving the tracking metadata from central computer 10, the computing devices, i.e. printers 12-14, communicate with each other in peer-to-peer (P2P) fashion to obtain all data packets);
Although Todd teaches requesting data and receiving a unique identifier for the requested data, as set forth above, Todd does not appear to explicitly disclose that the requesting/receiving is from a remote server. Anno teaches requesting data from a remote server and receiving a unique identifier for the data from the remote server, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Todd to include the teachings of Anno because utilizing a central server as a “tracker” enables peers in a peer-to-peer (P2P) network to determine which other peers can provide each data packet (see Anno para. 0026 and Fig. 2).

As to claim 5, Todd as modified by Anno teaches  wherein the unique identifier for the mapping data is requested from the remote server using a first protocol (see Anno para. 0022 and Fig. 2: the computing devices, i.e. the printers, communicate with central computer 10 via any suitable communication protocol);
wherein the mapping data is received from the at least one decentralized network node using a second protocol (see Todd para. 0049 and Fig. 2A: the system is a data sharing system implementing the Interplanetary File System (IPFS) protocol); and
wherein the second protocol (see Todd para. 0049 and Fig. 2A: the system is a data sharing system implementing the Interplanetary File System (IPFS) protocol) is different from the first protocol (see Anno para. 0022 and Fig. 2: the computing devices, i.e. the printers, communicate with central computer 10 via any suitable communication protocol).

As to claim 7, Todd as modified by Anno teaches  wherein the mapping data is received from the at least one decentralized network node using Interplanetary File System (IPFS) (see Todd para. 0049 and Fig. 2A: the system is a data sharing system implementing the Interplanetary File System (IPFS) protocol).

As to claim 9, Todd teaches a map server comprising:
at least one processor (see Todd para. 0080 and Fig. 10: processing devices 1002 each comprise a processor 1010);
at least one memory communicatively coupled to the at least one processor (see Todd para. 0080 and Fig. 10: processing devices 1002 each comprise a memory 1012 coupled to the processor 1010);
at least one network interface communicatively coupled to the at least one processor (see Todd para. 0077 and Fig. 10: processing devices 1002 communicate with one another over network 1004); and
wherein the at least one processor is configured to:
receive a request (see Todd para. 0023 and Fig. 1: computing resources/platforms request large dataset 104 from edge servers 110) for mapping data for a particular physical location from a remote client computing device using the at least one network interface (see Todd para. 0073: the system enables computing resources/platforms, e.g. connected cars, to download map data);
cause the map server to query at least one decentralized storage node (see Todd para. 0065-0066 and Fig. 7: a node identifies which other nodes have wanted content chunks) for the mapping data for the particular physical location (see Todd para. 0073: the system enables downloading map data), wherein the at least one decentralized storage node is part of a plurality of decentralized network nodes including at least one remote mobile client computing device and at least one remote non-mobile decentralized storage node (see Todd para. 0022: a portion of the computing resources are mobile; and see Todd para. 0069: both stationary and transitory devices provide the requested data), wherein the at least one remote non-mobile decentralized storage node is not a client computing device (see Todd para. 0069 and Fig. 2A: stationary servers 210 act as data nodes), wherein the at least one remote non-mobile decentralized storage node does not request any mapping data from any remote map servers (see Todd para. 0068 and Fig. 7: the system enables computing resources/platforms to download content chunks from each other), wherein the plurality of decentralized network nodes does not include a map server (see Todd para. 0068 and Fig. 7: the system enables computing resources/platforms to download content chunks from each other);
receive a unique identifier (see Todd para. 0050: a key in the form of a hash value) for the mapping data from the at least one decentralized storage node for the mapping data for the particular physical location (see Todd para. 0065-0066 and Fig. 7: using the hash value, a node identifies which other nodes have wanted content chunks); and
wherein the unique identifier can be used to query at least two decentralized network nodes of the plurality of decentralized network nodes identified as being able to provide the mapping data associated with the unique identifier (see Todd para. 0065-0066 and Fig. 7: using the hash value, a node identifies which other nodes have wanted content chunks, and the node downloads those chunks from its neighbors).
Todd does not appear to explicitly disclose cause a server to communicate a unique identifier for data to a remote client computing device using the at least one network interface.
However, Anno teaches:
cause a server to communicate a unique identifier for data to a remote client computing device using the at least one network interface (see Anno para. 0026 and Fig. 2: central computer 10 provides to computing devices, i.e. printers, tracking information that identifies where data packets can be obtained; and see Anno para. 0002: the central computer is remotely located), wherein the unique identifier can be used to query at least two decentralized network nodes of a plurality of decentralized network nodes identified as being able to provide the data associated with the unique identifier (see Anno para. 0026-0027 and Fig. 2: after receiving the tracking metadata from central computer 10, the computing devices, i.e. printers 12-14, communicate with each other in peer-to-peer (P2P) fashion to obtain all data packets).
Although Todd teaches requesting data and receiving a unique identifier for the requested data, as set forth above, Todd does not appear to explicitly disclose that the requesting/receiving is from a remote server. Anno teaches requesting data from a remote server and receiving a unique identifier for the data from the remote server, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Todd to include the teachings of Anno because utilizing a central server as a “tracker” enables peers in a peer-to-peer (P2P) network to determine which other peers can provide each data packet (see Anno para. 0026 and Fig. 2).

As to claim 13, see the rejection of claim 5 above.

As to claim 15, see the rejection of claim 7 above.

As to claim 17, Todd teaches a computerized method comprising:
requesting mapping data for a particular physical location at a client computing device (see Todd para. 0073: the system enables computing resources/platforms, e.g. connected cars, to download  map data);
receiving a unique identifier (see Todd para. 0050: a key in the form of a hash value) for the mapping data for the particular physical location at the client computing device (see Todd para. 0073: the system enables computing resources/platforms, e.g. connected cars, to download  map data);
querying a plurality of decentralized network nodes from the client computing device using the unique identifier to identify at least two decentralized network nodes of the plurality of decentralized network nodes that can provide the mapping data associated with the unique identifier (see Todd para. 0065-0066 and Fig. 7: using the hash value, a node identifies which other nodes have wanted content chunks, and the node downloads those chunks from its neighbors), wherein the plurality of decentralized network nodes includes at least one remote mobile client computing device and at least one remote non-mobile decentralized storage node (see Todd para. 0022: a portion of the computing resources are mobile; and see Todd para. 0069: both stationary and transitory devices provide the requested data), wherein the at least one remote non-mobile decentralized storage node does not request any mapping data from any remote map servers (see Todd para. 0068 and Fig. 7: the system enables computing resources/platforms to download content chunks from each other), wherein the plurality of network nodes does not include a remote map server (see Todd para. 0066 and Fig. 7: the system enables computing resources/platforms to download content chunks from each other); and
receiving the mapping data from at least one decentralized network node of the at least two decentralized network nodes identified as being able to provide the mapping data associated with the unique identifier (see Todd para. 0065-0066 and Fig. 7: using the hash value, a node identifies which other nodes have wanted content chunks, and the node downloads those chunks from its neighbors).
Todd does not appear to explicitly disclose request mapping data from a remote server; and receive a unique identifier for the mapping data from the remote server.
However, Anno teaches:
requesting data from a remote server at a client computing device (see Anno para. 0026 and Fig. 2: a computing device, such as printer 12, requests data from central computer 10; and see Anno para. 0002: the central computer is remotely located);
receiving a unique identifier for the data at the client computing device from the remote server (see Anno para. 0026 and Fig. 2: central computer 10 acts as a “tracker”, providing metadata that tracks which data packets are located on which peers in the peer-to-peer (P2P) network);
querying a plurality of decentralized network nodes from the client computing device using the unique identifier to identify at least two decentralized network nodes of the plurality of decentralized network nodes that can provide the data associated with the unique identifier, wherein the plurality of decentralized network nodes does not include the remote server (see Anno para. 0026-0027 and Fig. 2: after receiving the tracking metadata from central computer 10, the computing devices, i.e. printers 12-14, communicate with each other in peer-to-peer (P2P) fashion to obtain all data packets);
receiving the data from at least one decentralized network node of the at least two decentralized network nodes identified as being able to provide the data associated with the unique identifier (see Anno para. 0026-0027 and Fig. 2: after receiving the tracking metadata from central computer 10, the computing devices, i.e. printers 12-14, communicate with each other in peer-to-peer (P2P) fashion to obtain all data packets).
Although Todd teaches requesting data and receiving a unique identifier for the requested data, as set forth above, Todd does not appear to explicitly disclose that the requesting/receiving is from a remote server. Anno teaches requesting data from a remote server and receiving a unique identifier for the data from the remote server, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Todd to include the teachings of Anno because utilizing a central server as a “tracker” enables peers in a peer-to-peer (P2P) network to determine which other peers can provide each data packet (see Anno para. 0026 and Fig. 2).

Claims 2, 6, 8, 10, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Todd and Anno as applied to claims 1, 9, and 17 above, and further in view of Jones et al. (U.S. Patent Application Publication No. 20170103081 A1, hereinafter referred to as Jones).
As to claim 2, Todd as modified by Anno does not appear to explicitly disclose wherein the unique identifier is an Uniform Resource Identifier (URI).
However, Jones teaches wherein the unique identifier is an Uniform Resource Identifier (URI) (see Jones para. 0153 and 0156: the system provides a <NetworkLink> tag that includes a URL; Note: Jones’ URL corresponds to a unique identifier).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Todd as modified by Anno to include the teachings of Jones because it provides a single identifier that can accommodate links to both remote servers and local networks (see Jones para. 0156).

As to claim 6, Todd as modified by Anno does not appear to explicitly disclose wherein the unique identifier for the mapping data is requested from the remote map server using at least one of the following protocols: Web Map Service (WMS), Web Features Service (WFS), Web Coverage Service (WCS), and Web Map Tile Service (WMTS).
However, Jones teaches wherein the unique identifier for the mapping data is requested from the remote map server using at least one of the following protocols: Web Map Service (WMS) (see Jones para. 0160: the system is compatible with Web Mapping Service or WMS), Web Features Service (WFS), Web Coverage Service (WCS), and Web Map Tile Service (WMTS).
Anno contemplates communications between the computing devices i.e. the printers, and central computer 10 via any suitable networking protocol (see Anno para. 0022 and Fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Todd as modified by Anno to include the teachings of Jones because use of Web Mapping Service (WMS) allows compatibility with other existing web services (see Jones para. 0160).

As to claim 8, Todd as modified by Anno does not appear to explicitly disclose wherein the at least one processor is configured to cause the computing device to request the mapping data for the particular physical location from the remote server using the at least one network interface at least in part by being configured to: query at least one of a map region, a map layer, a map style, or a map publisher.
However, Jones teaches wherein the at least one processor is configured to cause the computing device to request the mapping data for the particular physical location from the remote server using the at least one network interface at least in part by being configured to:
query at least one of a map region (see Jones para. 0050: the system provides map region data), a map layer (see Jones para. 0042: the system provides map layer data), a map style (see Jones para. 0173: the system provides map style data), or a map publisher (see Jones para. 0043 and Fig. 1: map information provider 115).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Todd as modified by Anno to include the teachings of Jones because it enables numerous useful geographic information systems (GIS) features, such as network links, ground overlays, screen overlays, placemarks, 3D models, and stylized GIS elements (see Jones para. 0033)

As to claim 10, see the rejection of claim 2 above.

As to claim 14, see the rejection of claim 6 above.

As to claim 16, see the rejection of claim 8 above.

As to claim 18, see the rejection of claim 2 above.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to discovery of mapping data stored on decentralized nodes.
a.	Goldstein et al.; “Locating And Sharing Geospatial Information In A Peer-to-peer Network”; U.S. PGPub. No. 20070180131 A1.
Teaches searching, obtaining, and distributing geospatial information in peer-to-peer networks (see abstract), including map information (see para. 0007 and 0011-0012).
b.	Dazin, Arnaud; “Systems And Methods Of Decentralized Geospatial Data Gathering”; U.S. PGPub. No. 20190073645 A1.
Teaches  decentralized gathering of geospatial data (see abstract).
c.	Finken et al.; “CROWD-SOURCED MAPPING”; U.S. PGPub. No. 20190279247 A1.
Teaches a decentralized database for collecting, storing, and distributing mapping information (see para. 0026, 0028, 0037, 0071-0072).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163                                                                                                                                                                                            

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163